Citation Nr: 1719633	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1975 to September 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision that, in pertinent part, denied service connection for lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1.  The Veteran timely appealed.

In June 2011, the Veteran testified during a hearing before RO personnel.

In September 2015, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  In January 2016, the Board remanded the matter for additional development. 

In February 2016, the RO granted service connection for lumbar strain, and assigned an initial 20 percent evaluation, effective January 4, 2010.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection has resolved that matter, and it is no longer before the Board.

Also, in February 2016, the RO issued a supplemental statement of the case.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of an increased rating for service-connected lumbar strain; and the issues of service connection for a bilateral hearing loss disability, for tinnitus, for migraine headaches, and for a right hip disability, have been raised by the record in an April 2017 VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that an injury to the Veteran's lower back pre-existed active service; and that the increase, if any, in severity of the lower back injury during active service is attributable to lumbar strain.

2.  Lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1, was not exhibited during active service or within the first post-service year; and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1, was not incurred or aggravated in active service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concept of service connection and aggravation, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in March 1975 revealed no defects of the spine. Thus, the presumption of soundness attaches.  

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service, or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

The Veteran contends that his current lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1 is the result of aggravation of a preexisting disease or disability in service.  He stated that he reported back trouble at the time of his enlistment examination, and reported that a car on a lift had fallen on him and pinned him while he worked as a mechanic in 1974.  He sought medical treatment for low back pain on occasion in active service.  He was later diagnosed in 2009 with lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1; and with lumbar strain.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service treatment records include a "Report of Medical History" completed by the Veteran at a pre-enlistment examination in March 1975.  On the report, the Veteran checked "no" in response to whether he ever had or now had recurrent back pain.  He did report being hospitalized in March 1974 when a car fell on him.  The examiner noted the Veteran's hospitalization for being pinned between a car and a door, and for internal bleeding in March 1974.  Clinical evaluation revealed a normal spine in March 1975.  No defect or diagnosis pertaining to the spine was noted at entry.

Service treatment records show that the Veteran complained of low back pain in December 1975, after pushing and pulling power units around.  He reported a history of back problems prior to entry into service.  Examination in December 1975 revealed tight back muscles in the L4-L5 area.  The impression was low back muscle spasm.  The Veteran again reported two weeks of back strain with pushing or pulling in January 1976.  The impression then was back strain.  Records show complaints of back pain in March 1976; X-rays taken at that time were negative for fracture or dislocation.  On a "Report of Medical History" completed by the Veteran in July 1981, he reported recurrent back pain.  Clinical evaluation revealed a normal spine at the time of the Veteran's separation examination in July 1981. The examiner noted recurrent low back pain, asymptomatic.  

There is no competent evidence of arthritis of the lumbar spine in service or within the first post-service year.

VA records show complaints of chronic back pain in October 2007.  X-rays taken in February 2009 first revealed stable mild-to-moderate degenerative disc disease at L3-L4 and L4-L5.  

Private records show that the Veteran underwent chiropractor care in March 2009.  MRI scans conducted in November 2009 revealed minimal degenerative changes in the posterior elements of the lower lumbar spine, and revealed diffuse loss of marrow signal. 

VA records show complains of severe sciatica in July 2009.  The Veteran again complained of pain on his right lower back and down to his right leg in December 2009.  In January 2010, the Veteran reported developing low back pain in February 2009, which progressively worsened.  He also complained of occasional sciatica pain, and indicated that he had begun physical therapy. 

During a March 2010 VA examination, the Veteran reported having no problems with low back pain prior to active service; and that, since his discharge, he had "off and on" low back pain.  Presently, he took medication and was given physical therapy, which provided a little bit of relief; he also had a TENS unit.  The Veteran described the pain as a Level 8 on a scale of 10, and reported that the low back pain occasionally radiated to the knee of his right leg.

Following examination in March 2010, the diagnosis was lumbar spine disc desiccation at L2-L5 with mild bilateral facet arthropathy at L5-S1.  The examiner reviewed the Veteran's medical history, and opined that the Veteran had a pre-existing back condition prior to active service; and that he had several episodes of intermittent low back pain while on active duty.  The examiner also opined that the Veteran's pre-existing low back condition was less likely than not permanently aggravated beyond its normal progression due to active service.  In support of the opinion, the examiner reasoned that the separation examination noted complaints of low back pain since 1974, presently asymptomatic; and that following his service discharge, there were no interim data indicating a chronic problem until the late 2000's.

An electromyograph consultation in June 2010 reveals that the Veteran was evaluated for low back pain that radiated to the knee of his right leg, which primarily began in January 2009 after strenuous work.  The Veteran described the pain as achy and shooting and constant in duration.  

Private records, dated in December 2010, include a diagnosis of low back pain and right sciatica; and pain from degenerative lumbar disc disease at L4-L5 with bilateral neuroforaminal stenosis.

In September 2015, the Veteran testified that his unit in active service was responsible for dispatching equipment-such as air conditioning units and power units, which weighed from 700 to 800 pounds.  He testified that they pushed and pulled a lot of equipment, and that he fell many times on ice and snow.  The Veteran testified that he went on sick call, and was given muscle relaxers.  He was never hospitalized in service.  The Veteran also testified that, within several months after his discharge from active service, he went to VA for treatment of back pains and was given pain medication.

Following the Board's remand in January 2016, the Veteran underwent a VA examination in February 2016.  The February 2016 examiner diagnosed lumbar strain, and further diagnosed degenerative arthritis of the lumbar spine.  The February 2016 examiner reviewed the Veteran's medical history, and opined that it is clear and unmistakable that a low back injury occurred prior to the Veteran's active service.  In support of the opinion, the examiner noted that the Veteran was unable to identify any residuals from that injury which were present at the time of entry; and that service treatment records showed treatment for low back pain on multiple occasions in active service and post-service. 

The February 2016 examiner also opined that it was not clear and unmistakable that the pre-existing back disability was not aggravated during active service.  In this regard, the February 2016 examiner reasoned that the Veteran's chronic low back pain and pain with ranges of motion which limited motion were attributable to the chronic lumbar strain-which was aggravated by active service.  However, the February 2016 examiner reasoned that the radicular symptoms (radiation of pain into the right lower extremity and neurologic symptoms/findings) were the result of the degenerative disc disease and arthritis which developed after the Veteran separated from active service, as a result of aging, and were neither caused by nor aggravated by active service.

The Board notes that, based on the February 2016 VA opinion, the RO granted service connection for lumbar strain.  

Also, in February 2016, the Veteran's treating physician noted that the Veteran's current lumbar spine condition is described as lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1; and opined that the Veteran's pre-existing low back condition was at least as likely as not permanently aggravated by or is a result of the rigors of his active service.  In support of the opinion, the treating physician reasoned that the Veteran had to pull and push heavy equipment up to 800 pounds at a time while loading planes in active service; and that he had no specific injury, and had been treated on several occasions for back pain in active service.
   
The Board finds the Veteran's testimony to be consistent with the evidence of record, and indicative of a finding of a pre-existing lower back injury.  Each examiner also gave a reasoned discussion for the opinion of a pre-existing lower back injury.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he suffered both low back pain and radicular pain.  This is further corroborated by each examiner's current diagnosis of lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the February 2016 VA examiner is persuasive and gives a reasoned discussion for the opinion that the overall evidence does not clearly and unmistakably show aggravation during service, in order to rebut the presumption of soundness.  The finding of no aggravation was based on distinguishing symptoms attributable to the service-connected lumbar strain, from the radicular symptoms attributable to the degenerative disc disease and arthritis which developed long after the Veteran's active service, as a result of aging.  The absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet App 453 (1999).  The opinion is accurate, is fully articulated, and contains sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the February 2016 VA examiner's opinion to be highly probative for resolving the matter on appeal.  

The Board notes that the Veteran's treating physician made no such distinction among the Veteran's current symptoms of low back pain and radicular pain, and did not provide any discussion regarding the absence of radicular symptoms during active service.  Nor is there any showing that the Veteran's current disability is part and parcel of, or related to the service-connected lumbar strain.  Hence, the opinion is less probative.

Under these circumstances, the presumption of soundness is not rebutted; and although the evidence supports the finding that the Veteran's lumbar strain is associated with service, the preponderance of the competent and credible evidence is against the finding that the Veteran's lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1 is; such disability has been satisfactorily attributed to intercurrent post-service causes, i.e., aging.  As such, the claim of entitlement to service connection for lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1 must be denied. 

ORDER


Service connection for lumbar spine disc desiccation at L2-L5 with bilateral facet arthropathy at L5-S1, is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


